Exhibit 10(k)(1)

RICHARDSON ELECTRONICS, LTD.

EMPLOYEES' [Plan] INCENTIVE COMPENSATION PLAN

INCENTIVE STOCK OPTION

Agreement Number: 20__ - [No]

THIS OPTION AGREEMENT, made and entered into as of the ___th day of ______,
____, (the "Grant Date") by and between Richardson Electronics, Ltd., a Delaware
corporation (the "Company"), and [First_Name] [Last_Name] (the "Grantee"), under
and pursuant to the Richardson Electronics, Ltd. Employees [Plan] Incentive
Compensation Plan (the "Plan").

Except where the context otherwise requires, all capitalized terms which are not
defined herein shall have the meaning set forth in the Plan.

1. Grant of Option.

The Company hereby grants to the Grantee an Option to purchase a total of
[FY04_Grant] shares of the common stock, $.05 per share par value, of the
Company (the "Option Shares"), at a purchase price of $_____ per share, upon and
subject to the terms and conditions set forth herein (the "Option"). This Option
is intended to be and shall be treated as an Incentive Stock Option within the
meaning of Internal Revenue Code Section 422A; provided, however, that if
Grantee has Incentive Stock Options which first become exercisable in any
calendar year for shares with a Fair Market Value on the date of grant in excess
of $100,000, then the Option with respect to the Option Shares in excess of such
$100,000 in a calendar year shall not be treated as Incentive Stock Options
within the meaning of Internal Revenue Code Section 422A but shall be
Non-Qualified Stock Options for such excess Option Shares.

2. Acknowledgment by Grantee.

The Grantee hereby acknowledges:

(a) that he or she has had an opportunity to review a copy of the Plan and has
received and has had the opportunity to review a copy of the Company's "Summary
of the Richardson Electronics, Ltd. Employees' [Plan] Incentive Compensation
Plan," and copies of any 10-K's and 8-K's of the Company filed subsequent to the
date of the Summary of the Plan, and Annual Reports, Proxy Statements and other
communications distributed to stockholders of the Company subsequent to the date
of the Summary of the Plan; and

(b) that any questions pertaining to the Plan, the Option and to the Option
Shares have been answered by the Company to his or her satisfaction; and

(c) that he or she understands that the Plan is incorporated herein by reference
and is made a part of this Agreement as if fully set forth herein; and

(d) that the Plan shall control in the event that there is any conflict between
the Plan and this Agreement, and on such matters as are not contained in this
Agreement; and

(e) that the Option granted to the Grantee hereunder is intended by the Company
to qualify as an incentive stock option within the meaning of Section 422A of
the Internal Revenue Code of 1954, as amended (the "Code").

3. Time of Exercise.

(a) Subject to the provisions of this Section 3, the Option only may be
exercised, in whole or in part, and the Option Shares may be purchased only by
the Grantee (or, in the event of the Grantee's incompetency, by the Grantee's
guardian or legal representative or, in the event of the Grantee's death, by
Grantee's designated Beneficiary or, in the absence of such designation, by
Grantee's legal representative or other successor in interest) in accordance
with the provisions of Section 4 below, at any time or times after the Grant
Date; provided, however, that, except as otherwise provided in paragraph (b)
below, the Option may not be exercised after the earliest to occur of the
following dates: (i) the date which is ten (10) years from the Grant Date, (ii)
the date which is three months after the Grantee's death, (iii) the date which
is three months after the Grantee's employment with the Company (or its
Subsidiaries) is terminated due to his or her retirement or for any other reason
with the consent of the Company (or twelve months if the Grantee's employment
terminates as a result of being disabled within the meaning of Section 105(d)(4)
of the Code), or (iv) the date that the Grantee's employment with the Company
(or its Subsidiaries) is terminated for any other reason.

(b) In the event that the Grantee dies within three months after the Grantee's
employment with the Company (or its Subsidiaries) is terminated due to
retirement or for any other reason with the consent of the Company (or within
twelve months if the Grantee's employment terminates as a result of being
disabled within the meaning of Section 105(d)(4) of the Code), the Option may be
exercised and the Option Shares may be purchased until the earliest to occur of
the following dates: (i) the date which is ten (10) years from the Grant Date,
or (ii) the date which is three months after the Grantee's death.

(c) Anything to the contrary notwithstanding, the Grantee may not exercise the
Option, in whole or in part, unless and until the Grantee has either (i) prior
to the Grantee's leaving the employ of the Company (or its subsidiaries)
received a written notice from the Company's President that the option (or a
stated portion thereof) is immediately exercisable, or (ii) completed the
periods of continuous employment with the Company (or its subsidiaries) after
the Grant Date as set forth below, in which event the Grantee shall be entitled
to purchase the aggregate number of Option Shares as set forth below:

Periods of Continuous Aggregate Number of Option

Employment Until

shares Eligible for Purchase



________________ [M_1st]

________________ [M_2nd]

________________ [M_3rd]

________________ [M_4th]

________________ [M_5th]

The right to purchase Option Shares under this Option shall be cumulative.
Notwithstanding the foregoing vesting schedule, in the event that the Grantee's
employment with the Company terminates as a result of his or her death or
disability, the Option shall immediately vest and become fully exercisable as to
all Option Shares still subject to the Option and unpurchased (whether vested or
not pursuant to the schedule set forth above). Further, upon termination of
Grantee's employment with the Company for any reason other than death or
disability, without the Company giving notice to the Grantee that the Option (or
a stated portion thereof) is exercisable, the Option with respect to all
unexercised Option Shares shall be forfeited and the Grantee's right to purchase
such Option Shares shall terminate. For purposes hereof, a transfer of
employment between the Company and any Subsidiary or among Subsidiaries, shall
not be deemed a termination of employment.

(d) Anything to the contrary notwithstanding, the Committee shall have the
right, in its sole discretion, to terminate the Grantee's right to purchase all
or any portion of the non-vested Option Shares (as determined pursuant to the
schedule set forth in paragraph (c) above) if it determines that the Grantee is
not satisfactorily performing the duties which were assigned to the Grantee on
the Grant Date or duties of at least equal responsibility. In the event that the
Committee makes such determination, a written notice of termination, which shall
specify the reason for terminating the Option granted hereunder to the extent
that it is not vested, shall be sent to the Grantee at the Grantee's most recent
place of residence as indicated in the Company's personnel records.

4. Manner of Exercise.

The Option may be exercised only by the delivery of a written notice in person
or sent by registered or certified mail, return receipt requested, postage
prepaid, to the Company at its principal offices at 40W267 Keslinger Road, P.O.
Box 393, LaFox, Illinois 60147-0393, Attn: Stock Option Committee/Legal
Department. Each such notice of exercise shall state the number of Option Shares
with respect to which the Option is being exercised and shall either be signed
by the Grantee or, in the event that the Option is being exercised by the
guardian or legal representative of the Grantee or the Grantee's designated
Beneficiary, by such guardian, legal representative or Beneficiary and shall be
accompanied by a copy of the Grantee's death certificate and such other proof,
satisfactory to counsel for the Company, of the right of such person to exercise
the Option. Notices sent by registered or certified mail shall be effective only
when received by the Company. Each such notice shall be accompanied by (a) the
original executed copy of this Agreement and (b) a certified or cashier's check
in payment of the full aggregate purchase price of the Option Shares purchased;
provided, however, the purchase price may be paid in such other manner or form
as the Committee may approve, including, without limitation, by delivery of a
certificate or certificates for shares of Common Stock owned by the Grantee
having a Fair Market Value at the date of exercise equal to the purchase price
for such Option Shares or any combination of the foregoing. Any stock
certificate or certificates delivered to the Company must be endorsed, or
accompanied by an appropriate stock power, to the order of the Company, with the
signature guaranteed by a bank or trust company or member firm of the New York
Stock Exchange. No Option Shares shall be issued in connection with an exercise
of the Option until payment for such shares has been made.

5. Delivery of Certificates.

The Company shall not be required to issue or deliver any certificate for the
Option Shares upon the exercise of the Option prior to compliance with any
requirements of the then current federal and state or other applicable laws or
of any stock exchange or national market system on which the Company's Common
Stock may at that time be listed or quoted, as the case may be, including,
without limitation, the requirement that a registration statement under the
Securities Act of 1933, as amended, covering the Option Shares shall have been
declared effective by the Securities and Exchange Commission and shall be in
effect. The Grantee (or the guardian or legal representative of the Grantee or
the Grantee's Beneficiary) shall have no interest in the Option Shares unless
and until certificates for such Option Shares are issued.

6. Effect of Certain Changes.

In the event that the number of outstanding shares of the Common Stock of the
Company shall be changed through the declaration of stock dividends or through a
recapitalization which results in stock splits or reverse stock splits, the
number of Option Shares and the purchase price per Option Share shall be
appropriately adjusted, as determined by the Committee, to reflect any increase
or decrease in the number of issued shares of Common Stock; provided, however,
that any fractional shares resulting from such adjustment shall be eliminated to
give proper effect to such changes.

7. Mergers, Recapitalization, Etc.

In the event that the Company enters into an agreement or plan to merge or
consolidate with any other corporation, to reclassify, reorganize or otherwise
substantially alter its capital or business structure, to sell all or a
substantial part of its business or assets, or to dissolve, the Committee may
make such changes in the terms of this Option, if outstanding, as may be
equitable and appropriate in the context of such transaction, including without
limitation substituting for the Option Shares equity interests in any entity
which will succeed to the business of the Company pursuant to such transaction
and providing that outstanding Option will lapse if not exercised during a
reasonable period prior to such transaction.

8. Options are Non-Transferable.

The Option may not be assigned, transferred, pledged, or hypothecated in any way
whether by operation of law or otherwise (except for the laws of descent and
distribution). The Option may be exercised (to the extent vested) only by the
Grantee (or in the event of the Grantee's incompetency by the Grantee's guardian
or legal representative) during the Grantee's lifetime and, after the Grantee's
death, may be exercised only by the Grantee's designated Beneficiary or, in the
absence of such designation, by the Grantee's legal representative or other
successor in interest.

9. No Guarantee of Employment.

Nothing in this Agreement shall be deemed or construed in any manner to
constitute a contract of employment between the Company and the Grantee and
shall not affect the right of the Company to terminate the employment of the
Grantee.

10. Withholding.

The Company shall have the right to require the Grantee to remit to the Company
or to withhold from other amounts due the Grantee as compensation or otherwise
(including any Cash Bonus granted as part of the Option or Option Shares) an
amount sufficient to satisfy all applicable withholding taxes.

11. Beneficiaries.

The Grantee may designate the person or persons (collectively the "Beneficiary")
who, in the event of the death of the Grantee, may exercise the Option held by
the Grantee at the time of his or her death. All Beneficiary designations shall
be in writing, shall be signed by the Grantee, and shall be effective only when
filed with the Committee. In the event that the Grantee fails to designate a
Beneficiary or that none of his or her Beneficiaries survive the Grantee, the
legal representative or other successor in interest of the Grantee may exercise
the Grantee's vested Options to the same extent as a Beneficiary. A Beneficiary
designation may be changed at any time and from time to time by the Grantee;
provided, however, that any such change shall become effective only when filed
with the Committee.

12. Miscellaneous.

(a) The Option may not be exercised with respect to a fraction of any Option
Share.

(b) This Agreement contains all of the undertakings and understandings between
the Company and the Grantee regarding the subject matter of the Option. No oral
or unwritten undertaking or understandings exist with regard to this Option and
if claimed or believed by any person to exist shall be disregarded and shall not
be relied upon for any purpose. No modification or amendment of any of the terms
of this Agreement shall be valid unless in writing and no such writing shall be
binding on the Company unless it is signed by its Chairman, President or one of
its Vice Presidents and attested by its Secretary or Assistant Secretary.

(c) Anything to the contrary notwithstanding, the provisions of the Plan shall
be incorporated herein and made a part hereof and shall govern and control to
the extent of any inconsistency between the Plan and this Agreement and on such
matters as are not contained in this Agreement.

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized corporate officers, and the Grantee has hereunto set his or her
hand and seal, all as of the date and year first above written.

RICHARDSON ELECTRONICS, LTD.

 

By: _______________________________

Chairman

ATTEST:

 

_________________________________

Secretary

Grantee:

 

___________________________________

[First_Name] [Last_Name]

RICHARDSON ELECTRONICS, LTD.

EMPLOYEES' [Plan] INCENTIVE COMPENSATION PLAN AGREEMENT

RECEIPT

Agreement No. _____-[No]

Dated: _______, _____

For: [FY04_Grant] shares of common stock of Richardson Electronics, Ltd.

Issued to: [First_Name] [Last_Name]

 

I, [First_Name] [Last_Name], received Agreement No. ____-[No], this day of ,
______.

 

 

___________________________________

Grantee

 

I, [First_Name] [Last_Name], surrendered Agreement No. _____-[No], this day of ,
20 .

 

 

___________________________________

Grantee

 

 

RICHARDSON ELECTRONICS, LTD.

EMPLOYEES' [Plan] INCENTIVE COMPENSATION PLAN AGREEMENT

BENEFICIARY DESIGNATION

Agreement No. ______-[No]

Dated: ___________

For: [FY04_Grant] shares of common stock of Richardson Electronics, Ltd.

Issued to: [First_Name] [Last_Name]

 

I, [First_Name] [Last_Name], do hereby designate , as Beneficiary, with respect
to Agreement No. ______-[No], this day of , ______.

 

 

_____________________________________

Grantee

 